Citation Nr: 0702018	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-20 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the post-operative 
residuals of a carcinoma removal located in the left buttock.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to June 
1967.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In June 2006, a hearing on appeal 
was held in St. Petersburg, Florida, (Travel Board hearing), 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  
38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

While the veteran was on active duty, the veteran was 
discovered to have a tumor of the left buttock.  A radical 
excision of the tumor mass occurred.  The mass was classified 
as a malignant, fibrous, xanthosarcoma with possible low 
grade malignancy.  Following the veteran's recovery from 
surgery, he was placed on the US Air Force Temporary Duty 
Retired List (TDRL) and discharge from the service.  He 
applied for VA compensation benefits and service connection 
was granted for "malignant carcinoma of the left buttock".  
VA Form 21-6796, Rating Decision, July 7, 1967.  A 100 
percent disability was assigned in accordance with 38 C.F.R. 
Part 4, Diagnostic Codes 5399 and 5012 (1966).  The 
disability evaluation was reduced to 20 percent and rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Codes 7818 and 5317 
(1968).  

In July 2002, the veteran came before the VA asking that his 
service-connected disability be assigned a higher evaluation.  
The veteran's records were reviewed and the RO denied the 
veteran's request via a rating of January 2003.  The Board 
notes that the RO reclassified the veteran's disability as 
the "excision of a fibrous xanthoma left buttock" and rated 
the condition pursuant to the criteria found at 38 C.F.R. 
Part 4, Diagnostic Codes 5327 and 5317 (2002).  The veteran 
was informed of the decision and he has appealed.

The veteran has contended, both in written statements to the 
VA and in his testimony before the Board in June 2006, that 
his disability should be assigned a higher evaluation.  He 
claims that the left hip is weaker than the right hip because 
there has been a loss of muscle mass, that the area produces 
pain and tingling sensations that extend from the buttocks 
down though his lower extremities, and that his range of 
motion has been reduced.  

As reported, the veteran's hip disability ahs been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Codes 5327 and 5317 
(2006).  The rating criterion specifically addresses range of 
motion, weakness, and pain.  It does not, however, cover 
scars or nerve damage.  It is possible for a veteran to have 
separate and distinct manifestations from the same injury, 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (where a veteran with a service-connected facial 
injury sought an increased rating, the veteran's disability 
was to be properly assigned compensable ratings under 
separate codes for disfigurement, tender and painful scars 
and muscle injury).  Because a thorough discussion of the 
applicability of Esteban has not been accomplished, i.e., the 
RO/AMC must discuss and decide whether the veteran is 
separately entitled to ratings for nerve involvement and the 
operation scar, and as such, the claim must be remanded for 
additional development and adjudication.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should ensure compliance 
with the duty to assist, documentation 
and notification requirements set forth 
by the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2006); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In particular, the RO/AMC must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for an increased evaluation; 
(3) about the information and evidence 
that VA will seek to provide; (4) about 
the information and evidence the claimant 
is expected to provide; and (5) request 
or tell him to provide any evidence in 
his possession that pertains to his 
claim.

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2004 for the left hip disability, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).

3.  After the above has been completely 
to the extent possible, the RO/AMC should 
schedule the veteran for an examination 
of his left hip/buttock.  The RO/AMC 
should schedule said examination at the 
Tampa VA Medical Center as this location 
is more readily accessible to the veteran 
than other facilities in the Central 
Florida area.  The examiner or examiners 
should be prepared to provide comments 
with respect to the orthopedic, 
dermatological, and neurological aspects 
of the veteran's left hip/buttock 
surgery.  The examiner should be provided 
with the veteran's claims folder and a 
copy of this Remand and should review the 
veteran's medical history.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

a.  Orthopedic Portion of Examination.

(1)  The veteran's left hip should be 
examined for degrees of range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to 
include the normal ranges of motion of 
the hip.

(2)  The examiner should determine 
whether the left hip exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(3)  The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

(4)  A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

b.  Neurological Portion of the 
Examination.

(1)  The examiner should describe any 
neurological deficits caused by the 
removal of the cancerous tumor of the 
left buttock.  This should include a 
detailed assessment of functioning of the 
left buttock and left hip.  The doctor 
should comment on the extent of 
paralysis, if any, in the appellant's 
left hip and lower extremity and whether 
such paralysis is a residual of the 
service-connected cancer surgery.  

(2)  The neurologist should indicate 
which of the nerve groups itemized in the 
VA Schedule for Rating Disabilities are 
affected, if any, by the left buttock 
disability.  38 C.F.R. Part 4 (2006).

(3)  For each affected nerve or nerve 
group, the examiner should indicate 
whether the paralysis is complete or 
incomplete; if the paralysis is 
incomplete, the examiner should describe, 
for each nerve or nerve group affected, 
the manifestations of the incomplete 
paralysis, noting such relevant factors 
as strength and incoordination.

(4)  In responding to the foregoing 
inquiry, the examiner should specifically 
describe the related impairment of motor 
function, trophic changes, and sensory 
disturbance within the meaning of 38 
C.F.R. § 4.120 (2006).

(5)  A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

c.  Dermatological Portion of the 
Examination.  The report of the skin 
examination should identify, and contain 
findings concerning, all scars produced 
by the tumor removal in the left buttock.  
Unretouched color photographs of the left 
buttock should be accomplished and those 
photographs should be included in the 
claims folder for further review.  
Additionally, the written findings should 
include information about whether the 
scar or scars:

(1)  is/are tender and painful, if 
superficial;

(2)  is/are poorly nourished with 
repeated ulceration, if superficial;

(3)  if "deep" (that is, associated 
with underlying soft tissue damage), 
is/are the size of an area or areas: 
exceeding 6 square inches (38 square cm), 
or exceeding 12 square inches (77 square 
cm), or exceeding 72 square inches (465 
square centimeters), or exceeding 144 
square inches (929 square cm);

(4)  if "superficial" (that is, not 
associated with underlying soft tissue 
damage) and not productive of limitation 
of function, is/are the size of an area 
or areas of 144 square inches (929 square 
cm) or greater;

(5)  is/are superficial and "unstable" 
(that is, there is frequent loss of 
covering of skin over the scar),

(6)  is/are superficial and painful on 
examination; and,

(7)  has/have produced limitation of 
function, and if so, what limitation of 
function (e.g., limitation of motion, 
neurological impairment or pain with 
use.)

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO/AMC should review the claims folder and ensure that 
the requested development has been completed to the extent 
possible.  Thereafter, it should readjudicate the claims.  
The RO/AMC is reminded that if it determines that a separate 
evaluation for a scar of the left buttock should be assigned, 
it must evaluate the scar under the "old" and "new" rating 
criteria for scars [38 C.F.R. Part 4, Diagnostic Code 7801-
7805 (2001) and (2006)].  If the benefits sought on appeal 
remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain evidence which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2006) failure to cooperate by 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


